 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ORLANDO GARCIA,                                         Case No.: 1:21-cv-00606-NONE-JLT
12                     Plaintiff,                            [PROPOSED] ORDER STAYING
                                                             FURTHER PROCEEDINGS AND
13          v.                                               DEADLINES
14   DMP 1A LIMITED PARTNERSHIP,                             (Doc. 10)
15                     Defendant.
16
            Pursuant to the Parties’ Stipulation for an Order Staying Further Proceedings and Deadlines, and
17
     good cause appearing, the Court ORDERS:
18
            1.     All dates, deadlines, and further activity in this case are stayed pending decisions by the
19
     Ninth Circuit in Love v. Marriott Hotel Services, Inc., No. 21-15458, Arroyo v. JWMFE Anaheim, LLC,
20
     No. 21-55237, Garcia v. Gateway Hotel L.P., No 21-55227, and Garcia v. E.L. Heritage Inn of
21
     Sacramento, LLC, No. 21-15674 (collectively, “Appeals”).
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                         1
 1          2.      No later than 14 days after the opinion in the last of the four cases cited herein is

 2   issued, the Parties shall submit a joint status report within which informs the Court how the parties

 3   intend to proceed with this case in light of the rulings in the appeals. However, if, before the last ruling

 4   is issued by the Court of Appeals, the parties become convinced that this case need not be stayed

 5   further, they SHALL file a joint report at that time.

 6

 7

 8   IT IS SO ORDERED.
 9
         Dated:    May 23, 2021                               _ /s/ Jennifer L. Thurston
10                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                          2
     1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
